EXECUTION VERSION Exhibit 2.1 ASSET ACQUISITION AGREEMENT between SYNGEN INC. and THERMOGENESIS CORP. dated as of July 7, 2017 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II ACQUISITION AND CONTRIBUTION 9 Section 2.01 Acquisition and Contribution of Assets 9 Section 2.02 Excluded Assets 10 Section 2.03 Assumed Liabilities 11 Section 2.04 Excluded Liabilities 12 Section 2.05 Acquisition Consideration 13 Section 2.06 Third Party Consent 13 ARTICLE III CLOSING 14 Section 3.01 Closing 14 Section 3.02 Closing Deliverables 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF TRANSFEROR 16 Section 4.01 Organization and Qualification of Transferor 16 Section 4.02 Authority of Transferor 16 Section 4.03 No Conflicts; Consents 17 Section 4.04 Financial Statements 17 Section 4.05 Undisclosed Liabilities 17 Section 4.06 Absence of Certain Changes, Events and Conditions 18 Section 4.07 Material Contracts. 19 Section 4.08 Title to Tangible Acquired Assets; Condition of Assets 21 Section 4.09 Real Property 21 Section 4.10 Intellectual Property 21 Section 4.11 Insurance 23 i Section 4.12 Legal Proceedings; Governmental Orders 23 Section 4.13 Compliance with Laws; Permits 24 Section 4.14 Employee Benefit Matters 24 Section 4.15 Employment Matters 25 Section 4.16 Taxes 26 Section 4.17 Brokers 27 Section 4.18 Acquisition Consideration 27 Section 4.19 No Other Representations and Warranties 27 ARTICLE V REPRESENTATIONS AND WARRANTIES OF ACQUIROR 27 Section 5.01 Organization and Qualification of Acquiror 27 Section 5.02 Authority of Acquiror 27 Section 5.03 No Conflicts; Consents 28 Section 5.04 Brokers 28 Section 5.05 Capitalization 28 Section 5.06 Issuance of Shares 29 Section 5.07 Solvency 29 Section 5.08 Financial Statements; Liabilities and Obligations 29 Section 5.09 Absence of Certain Changes 30 Section 5.10 Legal Proceedings 30 Section 5.11 Material Contracts 30 Section 5.12 Sufficiency of Assets 30 Section 5.13 Intellectual Property 31 Section 5.14 Properties and Assets 31 Section 5.15 Employee Matters 31 Section 5.16 No Other Representations and Warranties 31 ii ARTICLE VI COVENANTS 31 Section 6.01 Conduct of Business Prior to the Closing 31 Section 6.02 Access to Information 32 Section 6.03 Notice of Certain Events; Schedule Supplements 33 Section 6.04 Employees and Employee Benefits 34 Section 6.05 Confidentiality 35 Section 6.06 Governmental Approvals and Consents 35 Section 6.07 Books and Records 36 Section 6.08 Acquiror Restrictions 37 Section 6.09 Conduct of Acquiror’s Business Prior to the Closing 37 Section 6.10 Closing Conditions 37 Section 6.11 Public Announcements 37 Section 6.12 Bulk Sales Laws 37 Section 6.13 Tax Matters 38 Section 6.14 Investor Agreements 40 Section 6.15 Further Assurances 40 ARTICLE VII CONDITIONS TO CLOSING 40 Section 7.01 Conditions to Obligations of All Parties 40 Section 7.02 Conditions to Obligations of Acquiror 40 Section 7.03 Conditions to Obligations of Transferor 42 ARTICLE VIII INDEMNIFICATION 43 Section 8.01 Survival 43 Section 8.02 Indemnification by Transferor 43 Section 8.03 Indemnification by Acquiror 44 Section 8.04 Certain Limitations 44 iii Section 8.05 Indemnification Procedures 45 Section 8.06 Payments 47 Section 8.07 Tax Treatment of Indemnification Payments 47 Section 8.08 Exclusive Remedies 47 ARTICLE IX TERMINATION 48 Section 9.01 Termination 48 Section 9.02 Effect of Termination 49 ARTICLE X MISCELLANEOUS 49 Section 10.01 Expenses 49 Section 10.02 Notices 49 Section 10.03 Interpretation 50 Section 10.04 Headings 50 Section 10.05 Severability 50 Section 10.06 Entire Agreement 50 Section 10.07 Successors and Assigns 51 Section 10.08 No Third Party Beneficiaries 51 Section 10.09 Amendment and Modification; Waiver 51 Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 51 Section 10.11 Specific Performance 52 Section 10.12 Counterparts 52 Section 10.13 Non-recourse 52 iv Exhibits Exhibit A – Bill of Sale Exhibit B – Assignment and Assumption Agreement Exhibit C – IP Assignment Agreement Exhibit D – Release Agreement Exhibit E – Voting Agreement Exhibit F – Investors’ Rights Agreement Exhibit G – Management Rights Letter Exhibit H – Right of First Refusal and Co-Sale Agreement Exhibit I – Amended and Restated Charter Exhibit J – Coelho Employment Agreement 1 ASSET ACQUISITION AGREEMENT This Asset Acquisition Agreement (this “ Agreement ”), dated as of July 7, 2017 (the “ Effective Date ”), is entered into between SynGen Inc., a Delaware corporation (“ Transferor ”), and ThermoGenesis Corp., a Delaware corporation (“ Acquiror ”). RECITALS WHEREAS, Transferor is engaged in the business of advanced cell separation tools and accessories, applying innovative design to aid regenerative medicine workflows (the “ Business ”); WHEREAS, Acquiror is a newly-formed corporation that has agreed to acquire the assets comprising Acquiror’s Business as more particularly described in that certain Contribution Agreement of even date herewith between Cesca and Acquiror (the “ Cesca Contribution Agreement ”); and WHEREAS, in connection with and as part of the transaction described in the preceding paragraph, Transferor wishes to contribute and assign to Acquiror immediately following the Dropdown (as defined below), and Acquiror wishes to acquire and assume from Transferor immediately following the Dropdown, the Acquired Assets and the Assumed Liabilities, subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound hereby, agree as follows: ARTICLE I DEFINITIONS The following terms have the meanings specified or referred to in this ARTICLE I
